DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
The Preliminary Amendments filed on December 11, 2020, on July 1, 2021, and on August 23, 2021 have been entered and made of record.

Information Disclosure Statement
The information disclosure statement filed June 15, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Reference cite no. 4 under U.S. Patent Application Publications is not a valid U.S. PG Pub. Number.  Reference cite nos. 1-4 under Foreign Patent Documents are missing from the record.

The information disclosure statement filed October 17, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference Numeral “104” shown in Figure 1;
Reference Numerals “201” and “202” shown in Figures 2, 3 and 4.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 6 and 12 are objected to because of the following informalities:
Claim 6 line 2: “a segmentation outline and/or a probability masks” should be -- a segmentation outline and/or probability masks --
Claim 12 lines 2-3: “the use digital imaging and communications” should be -- the use of digital imaging and communications --

Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “A computer program product” when read in light of its corresponding disclosure, and under the broadest reasonable interpretation of the claim, appears to cover both statutory and non-statutory embodiments.  A claim whose BRI covers both statutory and non-statutory embodiments (i.e., Products that do not have a physical or tangible form, such as information (often referred to as “data per se”) or a computer program per se (often referred to as “software per se”) when claimed as a product without any structural recitations; Transitory forms of signal transmission (often referred to as “signals per se”), such as a propagating electrical or electromagnetic signal or carrier wave) and embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.  Examiner recommends amending the claim in order to recite statutory subject matter (See MPEP § 2106.03).

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “automatically identifying one or more anomalous regions in the medical image” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  However, it appears to be automatically identifying one or more anomalous regions in the one or more medical images, and has been treated as such.  Affirmation of this is required by the appropriate amendment.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing unit” and “output viewer” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 11, 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mahrooghy et al. (U.S. Pub. No. 2021/0035296) in view of Hsieh et al. (U.S. Pat. No. 6,574,304).
As to claims 1, 13 and 18, Mahrooghy et al. teaches a computer-aided method of analysing medical images (i.e., “tissue characterization of ultrasound images (e.g., ultrasound tomography) using machine learning”, Paragraph [0089]) in substantially real-time/system for analysing medical images in substantially real-time, the system comprising means for (i.e., Paragraphs [0320]-[0321]; and “processor 110”, Paragraph [0326])/computer program product comprising instructions which, when the program is executed by a computer (i.e., Paragraph [0334]), cause the computer to carry out the method comprising:
receiving one or more medical images (i.e., “At a step 220 of the method 200, a plurality of acoustic signals derived from acoustic waveforms transmitted through the volume of tissue may be received by a computer from a transducer”, Paragraph [0128]; and “The processor 110 may additionally or alternatively generate a three-dimensional volumetric rendering based on the stack of two-dimensional images, and/or generate a three-dimensional volumetric rendering directly based on the received acoustic data”, Paragraph [0129]);
analysing said one or more medical images to determine one or more characteristics using one or more trained machine learning models (See for example, “the machine learning algorithm(s) is used to generate the classifier model f(x) which maps feature(s) x to the corresponding label y or a regression score”, Paragraph [0249]), wherein the step of analysing and determining comprises identifying tissue type and density category (i.e., “breast tissue density”, Paragraphs [0108] and [0126]; “type of the tissue”, Paragraph [0250]; and Paragraphs [0276], [0303] and [0308]); and
generating output data based on the determined one or more characteristics (i.e., “A malignancy score can be presented”, Paragraph [0305]), further wherein the output data is based on at least the identified tissue type and density category (i.e., Paragraph [0308]).
However, Mahrooghy et al. does not explicitly disclose wherein the output data is indicative of a requirement to obtain one or more additional medical tests.
Hsieh et al. teaches the output data is indicative of a requirement to obtain one or more additional medical tests (See for example, “Based upon the target selection of step 74 and upon the CAD analysis performed at step 72, additional processing may be in order as summarized at step 76 in FIG. 3 … If such additional processing is desired, the processing is performed and a subsequent or additional image data set may be generated as indicated at step 78”, Col. 8 line 57 through Col. 9 line 13).
Mahrooghy et al. and Hsieh et al. are combinable because they are from the field of digital image processing for medical analysis and diagnosis.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Mahrooghy et al. by incorporating the output data is indicative of a requirement to obtain one or more additional medical tests.
The suggestion/motivation for doing so would have been to provide a better view of an identified feature.
Therefore, it would have been obvious to combine Hsieh et al. with Mahrooghy et al to obtain the invention as specified in claims 1 and 13.

As to claim 2, Hsieh et al. teaches wherein the one or more additional medical tests comprises any or any combination of: a computerised tomography (CT) scan; an ultrasound scan; a magnetic resonance imaging (MRI) scan; a tomosynthesis scan; and/or a biopsy (i.e., “Subsequent image acquisition may then be ordered via a CT system to provide a better view of the particular identified feature”, Col. 10 lines 14-24).

As to claim 4, Mahrooghy et al. teaches wherein the one or more trained machine learning models comprise convolutional neural networks (i.e., Paragraph [0248]).

As to claim 5, Mahrooghy et al. teaches wherein the step of analysing and determining comprises segmenting one or more anatomical regions (i.e., Paragraph [0298]).

As to claim 6, Mahrooghy et al. teaches wherein the output data further comprises overlay data indicating a segmentation outline and/or a probability masks showing one or more locations of one or more segmented regions (i.e., Paragraph [0284]).

As to claim 7, Hsieh et al. teaches wherein the one or more additional medical tests are dependent upon the density category determined based on the one or more medical images (i.e., Col. 6 lines 56-63; and Col. 8 line 57 through Col. 9 line 13).

As to claim 8, as best understood, Mahrooghy et al. teaches wherein the step of analysing and determining comprises automatically identifying one or more anomalous regions in the one or more medical images (See for example, “The systems and methods described herein may use machine learning algorithms for training classification models and/or making classifications (e.g., for labeling benign and malignant breast tissue in images from different imaging modalities. Machine learning algorithms herein may learn from and make classification on unknown data”, Paragraph [0262]).

As to claim 9, Mahrooghy et al. teaches wherein the step of analysing and determining comprises identifying and distinguishing between a malignant lesion and/or a benign lesion and/or typical lesion (i.e., Paragraph [0303]; and “The prognostic parameters may be used within a classifier model in order to classify, predict, or otherwise characterize the region of interest. The analysis may predict whether the region of interest may be a cancerous mass, a benign fibroadenoma, a cyst, another benign finding, an unidentifiable mass (for example, there may be no finding), or any suitable characterization or classification”, Paragraph [0308]).

As to claim 11, Mahrooghy et al. teaches wherein the step of analysing and determining comprises identifying architectural distortion (i.e., “other criteria may be more sensitively detecting using ultrasound tomography, such as specular reflections of benign mass capsules, or the spiculations and/or architectural distortions of many cancers”, Paragraph [0311]).

As to claim 14, Mahrooghy et al. teaches a medical imaging device (i.e., “ultrasound tomography scanner 100”, Paragraph [0100]); and an output viewer (i.e., “display 2335”, Paragraph [0332]) operable to display the output data (i.e., “the label and/or regression score is displayed to the user”, Paragraph [0276]).
However, Mahrooghy et al. does not explicitly disclose a picture archiving communication system, (PACS); and a processing unit operable to analyse the one or more medical images on the PACS.
Hsieh et al. teaches a picture archiving communication system, (PACS) (i.e., “PACS 44”, Col. 4 lines 40-51); and a processing unit (i.e., “computer 36”, Col. 4 lines 26-51) operable to analyse the one or more medical images on the PACS.
Therefore, in view of Hsieh et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahrooghy et al. by incorporating the picture archiving communication system, (PACS), and a processing unit operable to analyse the one or more medical images on the PACS, in order to allow for access and processing of image data from different locations within a hospital environment.

As to claim 15, Mahrooghy et al. teaches wherein a processing unit is that integrated with the medical imaging device (i.e., “digital processing device 110”, Paragraphs [0100] and [0326]).

As to claim 16, Mahrooghy et al. teaches wherein the processing unit is located remotely and is accessible via a communications channel (i.e., Paragraphs [0330]-[0331]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mahrooghy et al. in view of Hsieh et al. as applied to claim 1 above, and further in view of Laserson (U.S. Pub. No. 2019/0340763).  The teachings of Mahrooghy et al. and Hsieh et al. have been discussed above.
As to claim 3, Mahrooghy et al. and Hsieh et al. do not explicitly disclose wherein the one or more medical images comprises one or more mammographic or X-ray scans.
Laserson teaches the one or more medical images comprises one or more mammographic or X-ray scans (See for example, Paragraph [0081]).
Mahrooghy et al., Hsieh et al. and Laserson are combinable because they are from the field of digital image processing for medical imaging.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify Mahrooghy et al. and Hsieh et al. by incorporating the one or more medical images comprises one or more mammographic or X-ray scans.
The suggestion/motivation for doing so would have been to identify relevant features for analysis.
Therefore, it would have been obvious to combine Laserson with Mahrooghy et al. and Hsieh et al. to obtain the invention as specified in claim 3.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mahrooghy et al. in view of Hsieh et al. as applied to claim 9 above, and further in view of Miller et al. (U.S. Pub. No. 2009/0118640).  The teachings of Mahrooghy et al. and Hsieh et al. have been discussed above.
As to claim 10, Mahrooghy et al. and Hsieh et al. do not explicitly disclose wherein the output data further comprises overlay data indicating a probability mask for the one or more lesions.
Miller et al. teaches output data that comprises overlay data indicating a probability mask for the one or more lesions (i.e., “The apparatus loads the statistical mapping data and overlays it onto the current patient organ such that the statistical probability of cancer is represented by colored areas in the organ volume”, Paragraph [0075]).
Mahrooghy et al., Hsieh et al. and Miller et al. are combinable because they are from the field of digital image processing for medical imaging.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify Mahrooghy et al. and Hsieh et al. by incorporating the output data comprises overlay data indicating a probability mask for the one or more lesions.
The suggestion/motivation for doing so would have been to facilitate viewing of the identified lesions.
Therefore, it would have been obvious to combine Miller et al. with Mahrooghy et al. and Hsieh et al. to obtain the invention as specified in claim 10.

As to claim 12, Mahrooghy et al. and Hsieh et al. do not explicitly disclose wherein the one or more medical images and the one or more additional medical images comprise the use digital imaging and communications in medicine, DICOM, files.
Miller et al. teaches the one or more medical images and the one or more additional medical images comprise the use digital imaging and communications in medicine, DICOM, files (i.e., Paragraph [0014]).
Therefore, in view of Miller et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Mahrooghy et al. and Hsieh et al. by incorporating the one or more medical images and the one or more additional medical images comprise the use digital imaging and communications in medicine, DICOM, files, in order to facilitate the handling of medical imaging data using conventional format.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356. The examiner can normally be reached Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M TORRES/Examiner, Art Unit 2664